EXHIBIT 10.2

AGREEMENT, RELEASE AND WAIVER

This Agreement, Release and Waiver (“Agreement”) is entered into by and between

PHI, Inc. (“PHI”)

And

Michael J. McCann, Employee No. 1739 (“EMPLOYEE”)

PHI and the EMPLOYEE mutually agree to a severance of the EMPLOYEE’s employment
with PHI pursuant to and subject to the terms of this Agreement. You are advised
to consult an attorney before signing this Agreement.

 

1. PHI will pay the EMPLOYEE a lump sum retirement benefit equal to two
(2) weeks of base pay per year of service (to nearest one-tenth of a year). Base
pay is defined as annual salary divided by 52 weeks.

 

2. EMPLOYEE will be paid for all accrued vacation at time of termination, and as
soon as practical, all monies due under the PHI Senior Management Deferred
Compensation Plan.

 

3. EMPLOYEE will be issued his Time-vested Restricted Shares Award as awarded by
PHI’s Board of Directors in November 2010 within thirty (30) days of January 1,
2013.

 

4. EMPLOYEE will be paid on or about March 15, 2013 a pro-rated bonus under the
2012 Senior Management Bonus Plan, if the Plan meets its EBIT and safety
targets, in compliance with Section 5(c) of the Plan, even though EMPLOYEE will
not be employed by PHI at that time.

 

5. The EMPLOYEE who is participating in PHI’s group medical, dental and/or
vision plans may continue coverage under those plans as a Retiree, subject to
the terms of the plans.

 

  (a) PHI will pay 50% of the premium for the Retiree medical plan coverage
elected by the EMPLOYEE for the first eighteen (18) months (or shorter period)
that Retiree coverage is available. For any period of Retiree medical coverage
that exceeds eighteen (18) months, PHI will pay 50% of the applicable premium
for “Employee Only” coverage or “Employee plus one” coverage elected by the
EMPLOYEE.

 

  (b) With respect to Retiree coverage under the dental and vision plans, the
EMPLOYEE is required to pay the full premium to maintain coverage.

 

  (c) Retiree coverage ends for the EMPLOYEE under the medical, dental and
vision plans on the date the EMPLOYEE is eligible to enroll in Medicare or the
date the Employee becomes eligible for medical, dental and/or vision coverage
under another employer’s group welfare plan of the same type.



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 2 of 8

November 2, 2012

 

  (d) If Retiree coverage under the medical plan ends because the EMPLOYEE
becomes Medicare eligible, the spouse (to whom the EMPLOYEE is married at the
time he terminates employment) can continue Retiree coverage under the medical
plan until the earlier of (i) five years from the date of the EMPLOYEE’s
Medicare eligibility, (ii) the date the spouse is eligible to enroll in Medicare
or (iii) the date the spouse is eligible for medical coverage under another
employer’s group health plan.

 

  (e) If Retiree coverage under the dental or vision plan ends because the
EMPLOYEE becomes Medicare eligible, the spouse shall have only such remaining
coverage as is available under COBRA, if any.

 

  (f) A Retiree’s right to medical, dental or vision benefits is subject to the
terms of the applicable welfare plan document. These plans are governed by and
subject to ERISA (the Employee Retirement Income Security Act of 1974, as
amended). Nothing in this Agreement shall be construed to modify or enlarge the
rights and benefits available under the plan documents, including, but not
limited to, PHI’s right to amend or terminate the welfare plans.

 

  (g) Retiree coverage runs concurrently with COBRA. To the extent the required
COBRA period has not ended, the Retiree or spouse can elect COBRA continuation
coverage for the remainder of the time her or she is eligible for COBRA by
paying the full COBRA premium.

 

  (h) Coverage for the EMPLOYEE’s dependents is limited to the COBRA period.

NOW, THEREFORE, in consideration for the mutual promises and agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1. Date of Severance. EMPLOYEE and PHI mutually agree that EMPLOYEE’s employment
with PHI will end no later than November 5, 2012, and that EMPLOYEE must remain
in PHI’s employ through that date to be eligible for any benefits under this
Agreement. However, should PHI decide to terminate EMPLOYEE before November 5,
2012, or should EMPLOYEE die or become physically or mentally unable to perform
the duties of his job with PHI before November 5, 2012, benefits under this
Agreement shall become available to EMPLOYEE as of the date of such earlier
event. Payment of severance benefits under this Agreement will be made within
seven (7) calendar days of the later of: 1) the date of the Employee’s actual
termination; or 2) the date of the execution of this Agreement.

 

2



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 3 of 8

November 2, 2012

 

2. Agreement to Provide Consulting Services. EMPLOYEE agrees to provide
consulting services to PHI under the terms and conditions of attached Consulting
Agreement.

 

3. Requirement to Notify PHI of Alternative Health Coverage. EMPLOYEE agrees and
further declares that he will promptly notify PHI if he, his spouse or other
dependent becomes eligible to enroll in medical coverage under another
employer’s group medical plan or becomes eligible to enroll in Medicare.

 

4. Exclusive Right to Payment from PHI. EMPLOYEE further declares that he has no
right to any salary, severance benefit or other payment or benefit (other than
his benefit under the PHI 401(k) Plan, and as provided under COBRA except as are
expressly set out in this Agreement.

 

5. Release of Claims. EMPLOYEE does hereby unconditionally release, acquit and
forever discharge PHI, its subsidiaries or affiliates, as well as any successors
or assigns, together with all officers, directors, shareholders, managers,
employees and agents thereof, from any and all claims, demands, rights,
liabilities, damages, injuries, costs, attorney’s fees, or causes of action
whatsoever, known or unknown, rising out of EMPLOYEE’S employment relationship
with PHI and/or the termination of that employment relationship, including
without limitation claims and demands relating to wages, benefits, or any other
terms and conditions of employment, any claims for breach of contract (either
actual or implied), wrongful discharge, intentional or negligent infliction of
emotional harm, or any tort claims, as well as any claims under Federal, State
or local law prohibiting employment discrimination, including specifically;
(i) the Age Discrimination in Employment Act of 1967; (ii) the Older Worker
Benefit Protection Act of 1990; (iii) Title VII of the Civil Rights Act of 1964;
(iv) the Americans with Disabilities Act of 1990; (v) the Employment Retirement
Income Security Act of 1974, as amended; and (vi) any counterpart statutes under
the laws of Louisiana or the other states and localities in which PHI conducts
business (including, but not limited to the EMPLOYEE’S right to make a claim on
his own behalf or by any third party on his behalf). Notwithstanding the
foregoing, the EMPLOYEE does not waive rights or claims that may arise after the
date this waiver is executed, but he does agree to waive any and all rights to
reinstatement or employment with PHI.

 

6.

Effect of Agreement on Certain Claims. This Agreement does not release workers’
compensation or unemployment compensation claims or waive any rights or claims
that may arise after the date this Agreement is executed. This Agreement also
does not prohibit the EMPLOYEE from filing a charge with a government agency,
but this Agreement does release any claim which the EMPLOYEE has or may have for
monetary relief, reinstatement, or for any other remedy for the EMPLOYEE
personally, arising out of any proceeding before any government agency or court.
If any agency or court should take jurisdiction over any matter in which the
EMPLOYEE has or may have any personal interest,

 

3



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 4 of 8

November 2, 2012

 

whether initiated by the EMPLOYEE or otherwise, the EMPLOYEE will promptly
inform that agency or court that this Agreement constitutes a full and final
settlement by the EMPLOYEE of all claims released under this Agreement (which
released claims do not include workers’ compensation and unemployment
compensation claims and any claim that may arise after the date this Agreement
is executed). The EMPLOYEE will not participate voluntarily or assist in the
filing or prosecution of any lawsuit brought against PHI based upon EMPLOYEE’s
employment, retirement or termination from employment.

The EMPLOYEE understands that this promise does not restrict his right to seek a
ruling determining whether this Agreement is legally valid. The EMPLOYEE
understands that any such action must be brought at the EMPLOYEE’s own expense
and that if he should not prevail, he will be liable for the attorney’s fees and
other legal costs incurred by PHI, provided such recovery is authorized by
federal or other law because the EMPLOYEE’s challenge was legally unwarranted or
frivolous. If the EMPLOYEE prevails and obtains a judgment against PHI, the
EMPLOYEE agrees that the judgment amount shall be offset by the value of the
consideration provided under this Agreement and by any party released pursuant
to this Agreement. EMPLOYEE further agrees that, if the judgment amount is less
than the value of the consideration PHI provided, he may have no recovery from
PHI.

 

7. Covenant Not to Disclose Confidential Information. During the remainder of
EMPLOYEE’s employment with the PHI and thereafter, EMPLOYEE will not, except as
required in the performance of his job duties for PHI or as authorized in
writing by an authorized agent of PHI, use, publish or disclose any Confidential
Information, as defined below, proprietary information or trade secrets, whether
original, duplicated, computerized, memorized, handwritten, or in any other
form, that EMPLOYEE may in any way acquire knowledge of as a result of his
employment with PHI.

“Confidential Information,” for purposes of this Agreement, shall mean all
confidential and/or proprietary information and materials, in whatever form,
whether tangible or intangible, of PHI or its subsidiaries obtained from any
person or entity to which the PHI or its subsidiaries owes a duty of
confidentiality, whether or not labeled or identified as proprietary or
confidential, including all copies, portions, extracts and derivatives thereof,
except to the extent that EMPLOYEE can prove that such information or materials
(i) are or become generally known to the public through lawful means and through
no act or omission of EMPLOYEE, (ii) were part of EMPLOYEE’s general knowledge
prior to employment by PHI or (iii) are disclosed to EMPLOYEE without
restriction by a third party who rightfully possesses the information and is
under no duty of confidentiality with respect thereto.

“Confidential Information” specifically includes, but is not limited to, such
information related to PHI’s or its subsidiaries’ pricing and marketing
strategies

 

4



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 5 of 8

November 2, 2012

 

and characteristics, financial statements and related information, profit
margins, methods of operation and sales, production processes, computer
software, current and future development and expansion or contraction plans,
information concerning personnel assignments, supplier and vendor information,
and customer information such as names, contact persons, needs and requirements,
contract renewal dates for existing or prospective customers, training manuals
and related materials and any other information relating to PHI’s or its
subsidiaries’ business that is treated by PHI as confidential.

“Confidential Information” also includes all intellectual property of PHI or its
subsidiaries, whether or not patentable or registered under copyright or similar
statutes including, but not limited to, all inventions, improvements,
discoveries, software developed by or for the benefit of PHI and related source
code and programming information, design technology and know-how, trade secrets,
formulas, manufacturing and/or design techniques, plans for research and
development of new products, works of authorship, other copyrighted materials
created by or for the benefit of PHI, and any other information or material
considered proprietary by PHI, designated Confidential Information by PHI, or
not generally known by the public.

 

8. Non-Solicitation Covenant. During EMPLOYEE’s employment with PHI and for two
(2) years following the termination of employment, EMPLOYEE agrees not to,
directly or indirectly, solicit or attempt to solicit any business from any of
PHI’s or its subsidiaries’ customers, including actively sought prospective
customers, with whom EMPLOYEE has or had material contact during employment with
PHI for purposes of providing products or services that are competitive with
those provided by PHI within the Geographic Territory set forth below. For
purposes of this Agreement, the term “material contact” exists between EMPLOYEE
and each customer: (i) that EMPLOYEE regularly dealt with during the last twelve
(12) months of EMPLOYEE’s employment with PHI, (ii) whose dealings with PHI
EMPLOYEE coordinated or supervised during the last twelve (12) months of
EMPLOYEE’s employment with PHI, or (iii) about whom EMPLOYEE has obtained
Confidential Information, proprietary information and/or trade secret
information as a result of EMPLOYEE’s association with PHI.

 

9. Non-Recruiting Covenant. EMPLOYEE recognizes and understands that PHI and its
subsidiaries have invested substantial time and effort in assembling its current
personnel and that certain information related its personnel constitutes
Confidential Information as set forth above. Accordingly, during EMPLOYEE’s
employment and for two (2) years following the termination of EMPLOYEE’s
employment with the Company, EMPLOYEE agrees that EMPLOYEE will not directly or
indirectly recruit or otherwise induce any employee of PHI or its subsidiaries
either working at the location where EMPLOYEE is and/or was employed by PHI or
about whom EMPLOYEE has obtained Confidential Information as a result of
EMPLOYEE’s employment with PHI to terminate employment with PHI or to compete
against PHI.

 

5



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 6 of 8

November 2, 2012

 

10. Covenant Not to Compete. EMPLOYEE agrees that during his employment with PHI
and for a period of one (1) year after the termination of such employment,
EMPLOYEE will not provide services to or become associated with any person,
entity or company (either as a member, partner, agent, employee, officer,
contractor or consultant) engaged in a trade, business or enterprise that is
competitive with the Company’s business (providing helicopter services to
businesses engaged in and/or supporting the offshore production of oil and gas
and providing air medical transport throughout the United States) within the
Geographic Territory set forth below. The prohibitions contained in this
provision expressly include, but are not limited to, employment with Bristow
Group, Inc., Era Helicopters, LLC, Tex-Air Helicopters, Inc., Air Methods Corp,
or any other Air Medical competitor (and/or their related entities) in the
Geographic Territory described below.

 

11. Geographic Territory. For purposes of the Non-Solicitation Covenant and
Covenant Not to Compete, EMPLOYEE agrees to refrain from performing any of the
restricted actions within the following geographic areas:

 

  1. Louisiana: The Parishes of Lafayette, Cameron, Calcasieu, Vermillion, St.
Mary, Jefferson, Houma, Terrebonne and Plaquemines.

 

  2. Texas: The Counties of Angelina, Bell, Brazos, Collin, Fort Bend,
Galveston, Harris, Jefferson, Matagorda, Montgomery, Navarro, San Patricio,
Tarrant, Victoria, and Williamson.

 

  3. Mississippi: The Counties of Hinds and Lauderdale.

 

  4. Alabama: The County of Mobile.

 

  5. Gulf of Mexico

 

  6. The States of Arizona, Texas, Mississippi and Louisiana in regards to its
Air Medical operations.

 

12. Acknowledgement of Reasonableness of Covenants. EMPLOYEE agrees and
acknowledges that the limitations as to time, Geographical Territory and scope
of activity to be restrained are reasonable and are not greater than necessary
to protect the goodwill or other business interests PHI. EMPLOYEE further agrees
and acknowledges that such investments are worthy of protection, and that PHI’s
need for the protection afforded is greater than any hardship EMPLOYEE might
experience by complying with its terms.

 

6



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 7 of 8

November 2, 2012

 

13. Breach of Agreement. In the event that the EMPLOYEE breaches any of the
obligations contained in this Agreement, PHI is entitled to cease all payments
or benefits not yet paid and obtain all other rights, remedies or relief
permitted by law or equity.

 

14. Agreement Binding on Employee and Spouse. EMPLOYEE expressly represents and
warrants that he has entered into this Agreement individually, and for and on
behalf of the benefit of his marital community and that this Agreement is
binding on his heirs and assigns.

 

15. Acceptance of Agreement. If EMPLOYEE decides to accept this Agreement, he
must sign it and return it by mail, postmarked no later than {DATE} to PHI, Inc,
Human Resources Department, Attention: Richard Rovinelli, 2001 SE Evangeline
Throughway, Lafayette, LA 70508. He may return the signed Agreement in person by
{DATE} to Richard Rovinelli at PHI’s Administrative Offices at the above
address. If the EMPLOYEE does not sign and return the Agreement as described
above, this offer shall be null and void.

 

16. Remedies and Injunctive Relief. EMPLOYEE agrees that nothing in this
Agreement is intended to limit any remedy of PHI under any law concerning
Confidential Information, proprietary rights, inventions, trade secrets, or
other confidential information. EMPLOYEE further agrees that breach of the
restrictive covenants in this Agreement will irreparably harm PHI for which PHI
may not have an adequate remedy at law. As such, EMPLOYEE agrees that PHI shall
be entitled to any proper injunction, including but not limited to temporary,
preliminary, final injunctions, temporary restraining orders, and temporary
protective orders, to enforce said covenants in the event of breach or
threatened breach by EMPLOYEE, in addition to any other remedies available to
PHI at law or in equity. The restrictive covenants contained in this Agreement
are independent of any other obligations between the parties, and the existence
of any other claim or cause of action against PHI is not a defense to
enforcement of these covenants by injunction.

 

17. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supercedes any and all prior discussions, agreements
or understandings between the parties. EMPLOYEE acknowledges that this release
constitutes a waiver of all claims against PHI, including any claim of age
discrimination.

 

18. Acknowledgement of Effect of Executing Agreement. This Agreement was first
tendered to EMPLOYEE on November 2, 2012. EMPLOYEE has forty-five (45) days in
which to consider this Agreement and the accompanying information. Failure of
EMPLOYEE to execute this Agreement within the forty-five (45) day period
specified above shall result in automatic revocation of the offer. EMPLOYEE
additionally acknowledges that he has been advised by PHI to consult with an
attorney prior to executing this Agreement.

 

7



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 8 of 8

November 2, 2012

 

19. Right of Revocation. EMPLOYEE understands that by law, he may revoke this
Agreement at any time within seven calendar days of signing it. To be effective,
EMPLOYEE’S revocation must be in writing and delivered to PHI, Inc., 2001 SE
Evangeline Throughway, Lafayette, LA 70508, to the attention of Richard
Rovinelli, either by hand or by mail within that seven (7) day period. If sent
by mail, the revocation must be: (i) postmarked within the seven (7) day period;
(ii) properly addressed as set forth above; and (iii) sent by certified mail,
return receipt requested.

 

20. Severability. If any of the provisions of this Agreement is found to be
invalid or unenforceable, it shall not affect the validity of the other
provisions of this Agreement which shall remain enforceable.

 

21. Applicable Law. This Agreement shall be governed by the laws of the State of
Louisiana.

 

22. Accompanying Information. EMPLOYEE acknowledges receipt of the information
contained in Appendix A listing (i) the job classifications of individuals
affected by the termination program; (ii) job classifications and ages of these
individuals being terminated due to this program; and (iii) the ages of all
individuals in the same job classifications who have not been selected for
termination due to this program.

The undersigned EMPLOYEE state that he has carefully read the foregoing and
understands the contents thereof, and has entered into this Agreement
voluntarily.

IN WITNESS WHEREOF, the parties have executed this AGREEMENT, RELEASE, AND
WAIVER.

PHI, INC.

 

/s/ Richard A. Rovinelli

   

November 2, 2012

Richard A. Rovinelli     DATE Chief Administrative Officer/Director of Human
Resources    

EMPLOYEE:

 

/s/ Michael J. McCann

   

November 2, 2012

Michael J. McCann, PHI EMPLOYEE No. 1739     DATE

 

8